
	
		II
		112th CONGRESS
		1st Session
		S. 1390
		IN THE SENATE OF THE UNITED STATES
		
			July 20 (legislative
			 day, July 19), 2011
			Mr. Levin (for himself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to simplify,
		  modernize, and improve public notice of and access to tax lien information by
		  providing for a national, Internet accessible, filing system for Federal tax
		  liens, and for other purposes.
	
	
		1.Short titleThis title may be cited as the
			 Tax Lien Simplification
			 Act.
		2.Findings and purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)The present decentralized system for filing
			 Federal tax liens in local property offices, which was established before the
			 advent of modern computers, the Internet, and e-government programs, is
			 inefficient, burdensome, and expensive.
				(2)Current technology permits the creation of
			 a centralized Federal tax lien filing system which can provide for enhanced
			 public notice of and access to accurate tax lien information in a manner that
			 is more efficient, more timely, and less burdensome than the existing tax lien
			 filing system; which would expedite the release of liens; and which would be
			 less expensive for both taxpayers and users.
				(b)PurposeThe purpose of this Act is to simplify and
			 modernize the process for filing notices of Federal tax liens, to improve
			 public access to tax lien information, and to save taxpayer dollars by
			 establishing a nationwide, Internet accessible, and fully searchable filing
			 system for Federal tax liens which would replace the current system of local
			 tax lien filings.
			3.National tax lien filing system
			(a)Filing of notice of lienSubsection (f) of section 6323 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(f)Filing of notice; form
						(1)Filing of noticeThe notice referred to in subsection (a)
				shall be filed in the Federal tax lien registry operated under subsection (k).
				The filing of a notice of lien, or a certificate of release, discharge,
				subordination, or nonattachment of lien, or a notice of withdrawal of a notice
				of lien, in the Federal tax lien registry shall be effective for purposes of
				determining lien priority regardless of the nature or location of the property
				interest to which the lien attaches.
						(2)FormThe form and content of the notice referred
				to in subsection (a) shall be prescribed by the Secretary. Such notice shall be
				valid notwithstanding any other provision of law regarding the form or content
				of a notice of lien.
						(3)Other national filing systemsOnce the Federal tax lien registry is
				operational under subsection (k), the filing of a notice of lien shall be
				governed by this title and shall not be subject to any other Federal law
				establishing a place or places for the filing of liens or encumbrances under a
				national filing
				system.
						.
			(b)Refiling of noticeParagraph (2) of section 6323(g) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(2)RefilingA notice of lien may be refiled in the
				Federal tax lien registry operated under subsection
				(k).
					.
			(c)Release of tax liens or discharge of
			 property
				(1)In generalSection 6325(a) of the Internal Revenue
			 Code of 1986 is amended by inserting , and shall cause the certificate
			 of release to be filed in the Federal tax lien registry operated under section
			 6323(k), after internal revenue tax.
				(2)Release of tax liens expedited from 30 to
			 20 daysSection 6325(a) of
			 such Code is amended by striking not later than 30 days and
			 inserting not later than 20 days.
				(3)Discharge of property from
			 lienSection 6325(b) of such
			 Code is amended—
					(A)by inserting , and shall cause the
			 certificate of discharge to be filed in the Federal tax lien registry operated
			 under section 6323(k), after under this chapter in
			 paragraph (1),
					(B)by inserting , and shall cause the
			 certificate of discharge to be filed in such Federal tax lien registry,
			 after property subject to the lien in paragraph (2),
					(C)by inserting , and shall cause the
			 certificate of discharge to be filed in such Federal tax lien registry,
			 after property subject to the lien in paragraph (3), and
					(D)by inserting , and shall cause the
			 certificate of discharge of property to be filed in such Federal tax lien
			 registry, after certificate of discharge of such
			 property in paragraph (4).
					(4)Discharge of property from estate or gift
			 tax lienSection 6325(c) of
			 such Code is amended by inserting , and shall cause the certificate of
			 discharge to be filed in the Federal tax lien registry operated under section
			 6323(k), after imposed by section 6324.
				(5)Subordination of lienSection 6325(d) of such Code is amended by
			 inserting , and shall cause the certificate of subordination to be filed
			 in the Federal tax lien registry operated under section 6323(k), after
			 subject to such lien.
				(6)Nonattachment of lienSection 6325(e) of such Code is amended by
			 inserting , and shall cause the certificate of nonattachment to be filed
			 in the Federal tax lien registry operated under section 6323(k), after
			 property of such person.
				(7)Effect of certificateParagraphs (1) and (2)(B) of section
			 6325(f) of such Code are each amended by striking in the same office as
			 the notice of lien to which it relates is filed (if such notice of lien has
			 been filed) and inserting in the Federal tax lien registry
			 operated under section 6323(k).
				(8)Release following administrative
			 appealSection 6326(b) of
			 such Code is amended—
					(A)by striking and shall
			 include and insert , shall include, and
					(B)by inserting , and shall cause the
			 certificate of release to be filed in the Federal tax lien registry operated
			 under section 6323(k), after erroneous.
					(9)Withdrawal of
			 noticeSection 6323(j)(1) of such Code is amended by striking
			 at the same office as the withdrawn notice and inserting
			 in the Federal tax lien registry operated under section
			 6323(k).
				(10)Conforming amendmentsSection 6325 of such Code is amended by
			 striking subsection (g) and by redesignating subsection (h) as subsection
			 (g).
				(d)Federal tax lien registrySection 6323 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
				
					(k)Federal tax lien registry
						(1)In generalThe Federal tax lien registry operated
				under this subsection shall be established and maintained by the Secretary and
				shall be accessible to and searchable by the public through the Internet at no
				cost to access or search. The registry shall identify the taxpayer to whom the
				Federal tax lien applies and reflect the date and time the notice of lien was
				filed, and shall be made searchable by, at a minimum, taxpayer name, the State
				of the taxpayer’s address as shown on the notice of lien, the type of tax, and
				the tax period. The registry shall also provide for the filing of certificates
				of release, discharge, subordination, and nonattachment of Federal tax liens,
				as authorized in sections 6325 and 6326, and may provide for publishing such
				other documents or information with respect to Federal tax liens as the
				Secretary may by regulation provide under paragraph (2)(C).
						(2)Administrative action
							(A)In generalThe Secretary shall issue regulations or
				other guidance providing for the maintenance, reliability, accessibility, and
				use of the Federal tax lien registry established under paragraph (1). Such
				regulations or guidance shall address, among other matters, issues related to
				periods during which the registry may be unavailable for use due to routine
				maintenance or other activities.
							(B)FeesThe Secretary may charge a taxpayer's
				account with a reasonable filing fee for each notice of lien and each related
				certificate, notice, or other filing recorded in the Federal tax lien registry
				with respect to such taxpayer, in an amount determined by the Secretary to be
				sufficient to defray the costs of operating the registry. The Secretary may
				also charge a reasonable fee to any person who requests and receives under
				section 6323(d)(1) information or a certified copy of a filing in the Federal
				tax lien registry to defray the costs of providing such information or
				copies.
							(C)Filing of other
				items on registryThe
				Secretary may, by regulation, provide for the filing of items on the registry
				other than Federal tax liens, including criminal fine judgments under section
				3613 of title 18, United States Code, and civil judgments under section 3201 of
				such title, if the Secretary determines that it would be useful and appropriate
				to do
				so.
							.
			(e)Certified
			 copies of information from registrySection 6323 of the Internal
			 Revenue Code of 1986, as amended by subsection (d), is amended by adding at the
			 end the following new subsection:
				
					(l)Certified
				copies of information from Federal registryThe Secretary shall
				make available in a certificate that can be admitted into evidence in the
				courts of the United States without extrinsic evidence of its authenticity the
				following information to any person that submits a request in a form specified
				by the Secretary:
						(1)Whether there is
				on file in the Federal tax lien registry operated under subsection (k) at a
				date and time specified by the Secretary, but not a date earlier than 3 days
				before the creation of the certificate, any notice of a lien that—
							(A)designates a
				particular taxpayer,
							(B)has not been
				fully satisfied, become legally unenforceable, or been released or withdrawn,
				and
							(C)if the request so
				states, has been fully satisfied, become legally unenforceable, or been
				released or withdrawn, and a record of which is maintained on the registry at
				the time of filing of the request,
							(2)the date and time
				of filing of and the information provided in each notice of lien, and
						(3)if the request so
				states, the date and time of filing of and the information provided in each
				certificate of release, discharge, subordination, or non-attachment and each
				notice of withdrawal recorded in the registry with respect to each notice of
				lien.
						.
			(f)Effective date; implementation of
			 registry
				(1)Effective
			 dateThe amendments made by
			 this section shall take effect on the date determined by the Secretary of the
			 Treasury under paragraph (2)(E) and, except as provided in paragraph (2)(F),
			 shall apply to notices of liens filed after such date.
				(2)Implementation
			 of Federal tax lien registry
					(A)Pilot
			 projectPrior to the
			 implementation of the Federal tax lien registry under section 6323(k)(1) of the
			 Internal Revenue Code of 1986 (as added by this section), the Secretary of the
			 Treasury, or the Secretary's delegate, shall conduct and shall complete by not
			 later than 2 years after the date of the enactment of this Act 1 or more pilot
			 projects to test the accessibility, reliability, and effectiveness of the
			 electronic systems designed to operate the registry.
					(B)GAO
			 reviewWithin 3 months after
			 the completion of such a pilot project, the Government Accountability Office
			 shall provide a written evaluation of the project results and provide such
			 evaluation to the Secretary of the Treasury, the Commissioner of Internal
			 Revenue, and appropriate committees in Congress. The Secretary and Commissioner
			 shall cooperate with, and provide information requested by, the Government
			 Accountability Office to enable the evaluation to be completed by the date
			 specified.
					(C)Nationwide
			 testUpon the completion of 1
			 or more such pilot projects and after making a determination that the
			 electronic systems designed to operate the Federal tax lien registry are
			 sufficiently accessible, reliable, and effective, the Secretary of the
			 Treasury, or the Secretary's delegate, shall conduct a nationwide test of the
			 Federal tax lien registry to evaluate its capabilities and
			 functionality.
					(D)Data
			 protectionPrior to the
			 implementation of such registry, the Secretary of the Treasury, or the
			 Secretary's delegate, shall take appropriate steps to—
						(i)secure and prevent tampering with the data
			 recorded in the registry,
						(ii)review the information currently provided
			 in public lien filings and determine whether any such information should be
			 excluded or protected from public viewing in such registry, and
						(iii)develop a system, after consultation with
			 the States, industry, and other interested parties, and after consideration of
			 search criteria developed for other public filing systems including Article 9
			 of the Uniform Commercial Code, that will enable users of the registry, when
			 examining tax lien information for a taxpayer with a common name, to identify
			 through reasonable efforts the specific person to whom such tax lien
			 relates.
						(E)Declaration of
			 registry effective dateUpon
			 the successful completion of a nationwide test of the Federal tax lien registry
			 system, the Secretary of the Treasury shall determine and announce publicly a
			 date upon which the registry shall take effect and become operational.
					(F)Orderly
			 transitionIn order to permit
			 an orderly transition to the Federal tax lien registry, the Secretary of the
			 Treasury may by regulation prescribe for the continued filing of notices of
			 Federal tax liens in the offices of the States, counties, and other
			 governmental subdivisions after the determination of an effective date under
			 subparagraph (E) under the provisions of section 6323(f) as in effect before
			 such effective date, for an appropriate period not to exceed 2 years after such
			 effective date.
					
